Citation Nr: 0909505	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1974, and from January 25, 1991, to March 26, 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision that 
declined to reopen a claim for service connection for a right 
foot disability.  The Veteran timely appealed.

In March 2004, the Veteran testified during a hearing before 
the undersigned at the RO.  In October 2004, the Board found 
new and material evidence to reopen the Veteran's claim, and 
remanded the reopened claim for additional development.  In a 
November 2006 decision, the Board denied service connection 
for a right foot disability.

The Veteran appealed the November 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2008 Joint Motion for Remand, the parties moved 
to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

In the Joint Motion, the parties essentially agreed that a VA 
medical opinion obtained pursuant to the Board's October 2004 
remand was not in compliance with the terms of the remand 
because the opinion did not fully address the relationship 
between the Veteran's right foot disability and active 
service, to include a period of active service from January 
1991 to March 1991.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
January 2005 examiner (or an appropriate 
substitute) to determine the etiology of 
any right foot disability found to be 
present; and to determine whether it is 
at least as likely as not (50 percent 
probability or more) that any such right 
foot disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service-to include the period of active 
service from January 25, 1991, to March 
26, 1991, as reported by the Veteran. 

The examiner should provide a rationale 
for the opinions.  The Veteran's claims 
file, to include a copy of this REMAND, 
should be provided to the examiner.  
Specifically, the examiner should 
reconcile any opinion with the service 
treatment records for the period of 
active service from January 25, 1991, to 
March 26, 1991; X-rays taken in April 
1991; the report of a July 1994 VA 
examination; VA hospital treatment 
records in September 2000; and an October 
2001 statement by Dr. Simons and specify 
that those records have been reviewed 
(these records have been tabbed in the 
claims folder for identification). 

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The Veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
  Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


